 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11
     TANYA PATTERSON,                         ) Case No.: CV 19-464-DMG (RAOx)
                                              )
12                                            )
                  Plaintiff,                  ) ORDER APPROVING STIPULATION
13
           vs.                                ) TO DISMISS ACTION [12]
                                              )
14                                            )
     DIVERSIFIED CONSULTANTS,                 )
15                                            )
     INC.,                                    )
16                                            )
                  Defendant.                  )
17                                            )
                                              )
18

19

20         ALL PARTIES to the above-captioned action having stipulated that the
21   action shall be dismissed in its entirety with prejudice, and good cause appearing,
22         IT IS HEREBY ORDERED that this action is dismissed in its entirety with
23   prejudice. The parties shall bear their own costs.
24

25   DATED: March 22, 2019           ___________________________________
26                                   DOLLY M. GEE
                                     UNITED STATES DISTRICT JUDGE
27

28




                                               1
